DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-16 contain potentially allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter: as presently amended, Applicants’ claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within U.S. Patent Application Publication No. 2009/0103962 to Fujii et al. (“Fujii”), which is the prior art closest to Applicants’ claimed invention (note that said reference was identified during a search of the pertinent areas of prior art executed in response to Applicants’ newly amended claims), and there would be no obvious reason to modify Fujii to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed specific elements and the manner in which they work together within the overall apparatus, as said elements are defined/described within Applicants’ filed specification and drawings), as such modifications would be likely to render the Fujii assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such photocopier and booklet forming/binding assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claims 1-3 and 5-16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1 and 15-16 recitations of “the spine of the booklet is in a lead” are unclear.  Exactly what configuration is sought?  Should the spine of the booklet be the booklet’s leading edge as it travels along a conveyance path?  Please review/revise/clarify.
The claims 1 and 15-16 recitations of “with lowering a second surface opposite to the first surface of the booklet” is unclear.  Firstly, should this be a second surface of the claimed booklet, or a surface of some other second component?  Additionally, instead of reciting “with lowering”, do Applicants actually intend to recite “while lowering”?  Please review/revise/clarify.
In the event that Applicants would like assistance in curing the foregoing deficiencies, Applicants’ Representative is encouraged to telephone Examiner at any time.
Claims 2-3 and 5-14 are rejected as depending (directly or indirectly) from rejected independent claim 1.
Response to Arguments
Applicant’s arguments have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the treatment of Applicants’ amended claims, set forth supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637